     Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 1 of 39 PageID #:997



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                )   No. 13 CR 515
                                                 )
DMITRY FIRTASH, aka “Dmytro Firtash,”            )   Judge Rebecca R. Pallmeyer
and “DF,” and ANDRAS KNOPP,                      )
                                                 )
                      Defendants.                )

                            MEMORANDUM ORDER AND OPINION

       Defendants Dmitry Firtash and Andras Knopp were indicted in 2013 on charges that they

made use of United States financial institutions to bribe Indian public officials. Allegedly, these

bribes were intended to secure approvals for a mining project in India (hereinafter “the Project”),

many products of which would then be sold to a company headquartered in Chicago. Neither

Defendant has appeared in court to answer these charges. Firtash, a Ukrainian citizen, currently

resides in Austria, where extradition proceedings are pending. Knopp, a Hungarian citizen,

currently resides in Russia, with which the United States has no extradition agreement.

Defendants move to dismiss the Indictment on several bases: (1) that the court lacks venue, (2)

that the Indictment fails to state an offense, and (3) that prosecution would violate their rights

under the Fifth Amendment Due Process Clause. For the reasons stated herein, Defendants’

motions are denied.

                                        BACKGROUND

I.     The Allegations

       At the heart of this case is the proposed sale of titanium sponge to an American company

headquartered in Chicago. Titanium is an abundant element present in a variety of minerals,
    Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 2 of 39 PageID #:998



including ilmenite,1 which can be found along the Indian coastline.2 Mining in India requires

certain licenses, however, which must be approved by the Indian central and local governments.

(Indictment [2] at 3.) In this case, the United States has charged six Defendants, including Firtash

and Knopp, with conspiring to obtain these licenses by bribing two Indian public officials: Y.S.

Rajasekhara Reddy, Chief Minister of the State of Andhra Pradesh;3 and K.V.P. Ramachandra

Rao, a state official and close advisor to Reddy. (Indictment [2] at 2, 6.) According to the

government, Defendants and their associates aimed to obtain a profit by processing this ilmenite

into a product known as “titanium sponge” and then selling it to a United States company

(“Company A”). (Id. at 2–3.) A memorandum of agreement was allegedly signed to provide

Company A with five to twelve million pounds of titanium sponge annually. (Id. at 3.)

       In connection with the Project, Defendants Firtash and Knopp allegedly worked with at

least four co-conspirators: Suren Gevorgyan, Gajendra Lal, Periyasamy Sunderalingam, and

K.V.P. Ramachandra Rao. (Id. at 1, 5). All four are named as co-defendants and remain at large.

(Id. at 1.) Firtash is alleged to have been the leader of this group. (Id. at 5, 6–7.) In this capacity,

he is alleged to have met with Indian public officials to discuss the Project, authorized the payment

of bribes to Indian public officials, and directed subordinates, including Knopp, to carry out the

logistics of paying those bribes.     (Id. at 6–7.)    Knopp, too, is alleged to have “occupied a

supervisory role.” (Id.) He allegedly met with Indian public officials and directed the activities of



       1         See Titanium, ENCYCLOPEDIA BRITANNICA, https://www.britannica.com/science/
titanium (Nov. 22, 2018). See also Titanium Metal (Ti) / Sponge / Titanium Powder, READE,
https://www.reade.com/products/titanium-metal-ti-sponge-titanium-powder (Jun. 21, 2019)
(defining "titanium sponge" as "a porous, brittle form of titanium, a highly ductile metal which has
a high strength-to-weight ratio").
       2    See M Somasekhar, Andhra Pradesh renews moves to exploit beach sands, THE
HINDU BUSINESSLINE, https://www.thehindubusinessline.com/news/national/andhra-pradesh-
renews-moves-to-exploit-beach-sands/article21043563.ece1 (Mar. 12, 2018).
       3         Y.S. Rajasekhara Reddy was killed in a helicopter crash in 2009. India politician
killed in crash, BBC NEWS, http://news.bbc.co.uk/2/hi/8235115.stm (Sept. 3, 2009).


                                                   2
      Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 3 of 39 PageID #:999



co-conspirators. (Id.) Additionally, Knopp is alleged to have met personally with representatives

of Company A to discuss the sale of titanium products. (Id.)4

        Much of the relevant conduct is alleged to have taken place abroad, although several

allegations against Firtash, Knopp, and their purported co-conspirators involve the United States.

For example, several co-conspirators allegedly attended meetings with representatives of

Company A, which is incorporated in Delaware and has its principal executive offices in Chicago,

Illinois. (Id. at 2.). Two of these meetings, purportedly attended by Gevorgyan, allegedly took

place in Seattle, Washington. (Id. at 17.) Another named co-conspirator, Lal, allegedly traveled

interstate at least five times in June, July, and August 2009. (Id. at 17–18.) The alleged purpose

of one of these trips, from Greensboro, North Carolina to Flushing, New York on July 14, 2009,

was to solicit the participation of another company (“Company D”) in the Project. Additionally, an

unidentified co-conspirator allegedly used a cellphone located in Chicago, Illinois to discuss that

conspirator’s activities related to the project and “direct future activity.” (Id. at 19.) Finally, United

States financial institutions were allegedly utilized to transfer several million dollars of bribe

payments before they reached Indian public officials. (Id. at 6.)

II.     The Indictment

        On June 30, 2013, the government filed a five-count indictment against the six alleged

conspirators, including Firtash and Knopp. (Indictment [2] at 1.)

        Count One charges a conspiracy to violate the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1962(d). (Id. at 1–19.) It alleges that the six alleged

conspirators, acting as a criminal enterprise, conspired to engage in racketeering activity. (Id. at

5–11.) Specifically, the Indictment charges that in planning to bribe Indian public officials, the

enterprise conspired to engage in acts that would violate two federal statutes: the Money



        4        Although the Indictment does not indicate where this meeting took place, evidence
presented to the court under seal suggests that it occurred outside the United States. See (Sealed
Affidavit [20] at 2.)

                                                    3
   Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 4 of 39 PageID #:1000



Laundering Control Act (the “MLCA”), 18 U.S.C. § 1956, which criminalizes the laundering of

monetary instruments, and the Travel Act, 18 U.S.C. § 1952, which criminalizes travel from one

state to another to promote or facilitate unlawful activity. (Id. at 10–11.)

       Count Two charges a conspiracy to violate the MLCA that relates to the same conduct,

and Counts Three and Four charge conspiracy and aiding and abetting Travel Act violations. 5

(Id. at 20–23.)

       Count Five charges Firtash, Knopp, Gevorgyan, Lal, and Sunderalingam with conspiracy

and with aiding and abetting a violation of the Foreign Corrupt Practices Act (the “FCPA”), 15

U.S.C. §§ 78dd-2(a) and 78dd-3(a), which criminalizes the payment of money by a “domestic

concern” to a “foreign official” for the purpose of influencing an official act. (Id. at 24–27.) It

alleges that Lal, a permanent resident of the United States, was a “domestic concern” within the

meaning of the FCPA,6 and that the targets of bribery, Rao and Reddy, were both “foreign officials”

under the Act. (Id. at 5, 24.) In summary, the factual allegation is that Firtash, Knopp, and others

conspired to influence the decision-making of foreign public officials through the payment of

bribes, and that this would be done using instruments of interstate commerce and while in the

territory of the United States. (Id. at 25–27.)

       Notably, the Indictment does not allege that Firtash or Knopp were ever physically present

in the United States, either in connection with or unrelated to the Project. The government has

since alleged that it has evidence showing Knopp took an act to further the conspiracy while he

was physically present in the United States, although it has not specified what this act was. (See

Gov’t’s Resp. [40] at 79 n.40; Gov’t’s 2nd Supp. Resp. [70] at 2.)



       5     The two counts relate to alleged travel occurring on two different days. Count
Three charges a violation related to travel from Chicago to North Carolina on July 5, 2009,
whereas Count Four charges a violation related to travel on the same route on August 16, 2009.
       6        As defined in the FCPA, the term “domestic concern” encompasses individuals
who are citizens, nationals, or residents of the United States. 15 U.S.C. § 78dd-2(h)(1)(A). There
is no allegation that Firtash, Knopp, or Gevorgyan were also domestic concerns.

                                                  4
       Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 5 of 39 PageID #:1001



III.      Post-Indictment Proceedings

          Neither Firtash, Knopp, nor any other Defendant has appeared before this court since the

filing of the Indictment.

          On March 12, 2014, Firtash was arrested in Vienna by Austrian law enforcement on

request of the United States. (Gov’t’s Resp. [40] at 5.) He was released on bond several days

later, but barred from leaving Austria. (Id.) The United States thereafter submitted a request to

the Republic of Austria to extradite Firtash, which was denied by the Vienna Regional Court for

Criminal Matters on April 30, 2015. (Id. at 6.) The Austrian government appealed this decision

to the Vienna Higher Regional Court, which reversed the decision of the lower court on February

21, 2017, ordering Firtash be extradited to the United States. (Id. at 6.)7

          Firtash submitted a writ to the Austrian Supreme Court requesting a “retrial.”8 (Webb

Letter 1 [56] at 1.)       On December 12, 2017, the Austrian Supreme Court stayed Firtash’s

extradition pending its decision on Firtash’s writ. That decision was itself delayed pending a ruling

by the Court of Justice of the European Union (the “CJEU”) on whether the EU Charter on Human

Rights applies to Firtash's appeal. (Id. at 2.) On October 24, 2018, the CJEU issued its ruling.

Case          C-234/17,   XC    and     Others,    http://curia.europa.eu/juris/document/document.jsf?

text=&docid=206981.9 The Austrian Supreme Court has not yet ruled on Firtash’s writ.




          7    Following the decision of the Vienna Higher Regional Court, Firtash was re-
arrested in Austria at the request of the Spanish government, which itself sought Firtash’s
extradition based on separate charges filed in Spain. An Austrian trial court denied this request,
and an Austrian appellate court affirmed. According to Firtash’s counsel, this decision is “final
and binding” with regard to the charges in Spain. (Webb Letter 1 [56] at 2.)
          8        The court is unsure what sort of “trial” this refers to.
          9        The meaning of this ruling is not entirely clear, and neither party has enlightened
the court.

                                                      5
     Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 6 of 39 PageID #:1002



        During the course of all of these proceedings, on May 9, 2017, Firtash filed a motion in

this court to dismiss the Indictment. (Firtash MTD [24].) On May 15, 2017, Knopp joined Firtash’s

motion.10 (Knopp MTD [30].)

                                           DISCUSSION

I.      Venue

        Defendants first argue that the court lacks venue over the charges in the Indictment.

        The federal government may only try a criminal defendant in a state and district where the

charged offense was committed. U.S. CONST. art. III, § 2, cl. 3; id. at amend. XI; FED. R. CRIM. P.

18. Except in cases where Congress has “specifically defined where a crime should be deemed

to have occurred,” courts determine whether venue is proper by considering “the nature of the

crime alleged and the location of the act or acts constituting it.” United States v. Clark, 728 F.3d

622, 623–24 (7th Cir. 2013) (quoting United States v. Tingle, 183 F.3d 719, 726 (7th Cir. 1999)).

This “substantial contacts” approach is not a rigid test, but rather a “general guide” that courts

follow to ensure that “a particular jurisdiction can serve as the venue for a federal criminal trial in

a manner consistent with the guarantees of the constitutional venue provisions.” United States v.

Muhammad, 502 F.3d 646, 655 (7th Cir. 2007). The flexibility of this guidance reflects a concern

that “an overly mechanistic approach to the location of the defendant’s acts may limit

unrealistically the permissible venues in terms of the policy concerns that underlie the

constitutional venue guarantee.” Id. at 654.

        Applying the substantial contacts approach to cases of criminal conspiracy, the Seventh

Circuit has recognized several different adequate bases for venue. The “traditional rule” for such

cases is that venue is proper in “any district in which an overt act of the conspiracy occurred,”

even if there is no evidence that the defendant ever entered that district or that the conspiracy


        10     Knopp currently resides in Russia, with which the United States has no extradition
agreement. Although he is not currently facing extradition proceedings, he argues that he “suffers
the adverse consequence of not being able to travel because of the likely existence of an Interpol
red notice regarding him.” (Knopp MTD [30] at 11.)

                                                  6
   Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 7 of 39 PageID #:1003



was formed there. United States v. Ochoa, 229 F.3d 631, 636–37 (7th Cir. 2000) (citing United

States v. Rodriguez-Moreno, 526 U.S. 275, 281–82 (1999)).11 Additionally, venue is proper in the

district where an overt act was “intended to have an effect.” United States v. Muhammad, 502

F.3d 646, 655 (7th Cir. 2007) (emphasis omitted) (quoting United States v. Frederick, 835 F.2nd

1211, 1215 (7th Cir. 1987)); cf. id. at 654 (quoting United States v. Reed, 773 F.2d 477, 482 (2d

Cir. 1985)) (“[P]laces that suffer the effects of a crime are entitled to consideration for venue

purposes.”).

       Where a defendant challenges venue, the government bears the burden of proving venue

is proper for each count charged. United States v. Tingle, 183 F.3d 719, 726–27 (7th Cir. 1999).

In doing so, it may rely only on the allegations in the Indictment, accepting all the alleged facts as

true. United States v. Clark, 728 F.3d 622, 623 (7th Cir. 2013); see also United States v. Bohle,

445 F.2d 54, 59 (7th Cir. 1971) (“An Indictment alleges proper venue when it alleges facts which,

if proven, would sustain venue.”), overruled on other grounds by United States v. Lawson,

653 F.2d 299 (7th Cir. 1981).

       The government has met that generous test. Because the Seventh Circuit recognizes

venue in cases of criminal conspiracy where the illegal activity was “intended to have an effect”

in the district, United States v. Muhammad, 502 F.3d 646, 655 (7th Cir. 2007) (emphasis omitted)

(quoting United States v. Frederick, 835 F.2nd 1211, 1215 (7th Cir. 1987)), the Indictment here

need only allege that the charged conspiracy was intended to have an effect in the Northern

District of Illinois. It does so, describing a conspiracy to, by illegal means, obtain and sell five to

twelve million pounds of titanium sponge to Company A, a company with its principal place of

business in Chicago, Illinois. (Indictment [2] at 3). The completion of this transaction was the



       11      In conspiracy cases brought under the federal money laundering statute, 18 U.S.C.
§ 1956, this venue rule is expressly affirmed by statute. 18 U.S.C. § 1956(i)(2) (“A prosecution for
an attempt or conspiracy offense under this section or section 1957 may be brought in the district
where venue would lie for the completed offense under paragraph (1), or in any other district
where an act in furtherance of the attempt or conspiracy took place.” (emphasis added)).

                                                  7
   Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 8 of 39 PageID #:1004



object of each of the crimes charged: the alleged RICO conspiracy, the alleged conspiracy to

violate the MLCA, the alleged conspiracy and aiding and abetting Travel Act violations, and the

alleged conspiracy to violate the FCPA, are all alleged to have been aimed at the end of ultimately

completing the transaction with Company A. This is sufficient for the government to meet its

burden. In light of this conclusion, the court need not address the government’s alternative

argument that a co-conspirator’s use of a cellphone in Chicago provides an independent basis for

venue.

         Defendants urge that the court consider an additional “foreseeability” requirement, arguing

that the Indictment does not allege that it was foreseeable to Defendants “that a coconspirator

was ever in the Northern District of Illinois or that a cell phone was used there.” (Firtash MTD [24]

at 7.) They cite a concurring opinion from Andrews v. United States, in which Judge Cudahy

wrote that “[i]t would seem . . . to violate basic concepts of criminal responsibility and due process

to deem a crime committed at places unknown to the defendant, places the very existence of

which he may not have had any reason to suspect.” 817 F.2d 1277, 1282 (7th Cir. 1987).

         This argument fails for multiple reasons.       First, Judge Cudahy’s concurrence was

expressly not the holding of the Seventh Circuit, as he acknowledged himself that he “would go

further” in setting venue requirements than the other two judges of the panel. Andrews, 817 F.2d

1281. Moreover, the application of such a test would not necessarily preclude a finding of venue

in this case. Surely, Firtash and Knopp’s alleged participation in the conspiracy—which included

receiving status reports from subordinates—suffices to suggest that they were aware that the

object of the conspiracy was to sell titanium products to Company A, and that Company A had its

principal executive offices in Chicago, Illinois. (Indictment [2] at 8.) These facts, if true, would

give both Firtash and Knopp “reason to suspect” that they may be called to this district to account.

Andrews, 817 F.2d at 1282.

         Accordingly, Defendants’ venue objection is overruled.



                                                  8
      Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 9 of 39 PageID #:1005



II.      Failure to State an Offense – Count One

         Defendants next ask the court to dismiss Count One of the Indictment—which charges

Defendants with participation in a RICO conspiracy, in violation of 18 U.S.C. § 1962—on the

ground that it impermissibly targets extraterritorial conduct. Defendants argue that § 1962 only

applies to the racketeering activity of a foreign enterprise acting abroad if the enterprise causes

a significant effect on U.S. commerce, and contend that the Indictment should be dismissed

because it “does not set forth sufficient facts to establish” such an effect. (Firtash MTD [24] at

10.) Defendants further argue that the RICO predicate statutes upon which Count One is based

are not, themselves, applicable extraterritorially in this case, and therefore cannot sustain an

extraterritorial application of RICO.

         In assessing this argument, the court notes the limited purpose indictments are intended

to serve: “inform[ing] the defendant of the nature of the accusation against him.” Russell v. United

States, 369 U.S. 749, 767 (1962). Unlike civil complaints, which must “contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face,’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007),

“[i]ndictments need not exhaustively recount the facts surrounding a crime’s commission,” United

States v. Agostino, 132 F.3d 1183, 1189 (7th Cir. 1997). Indeed, the Seventh Circuit maintains

that an indictment is generally sufficient so long as it accomplishes three functions: “it must set

out each of the elements of the crime to be charged; it must provide adequate notice of the nature

of the charge so that the accused may prepare a defense; and it must allow the defendant to raise

the judgment as a bar to future prosecutions for the same offense.” United States v. Barrios-

Ramos, 732 F. App’x 457, 459 (7th Cir. 2018).

         “Because a court’s ‘use[ ] [of] its supervisory power to dismiss an indictment . . . directly

encroaches upon the fundamental role of the grand jury,’ dismissal is granted only in unusual

circumstances.” United States v. Ballestas, 795 F.3d 137, 148 (D.C. Cir. 2015) (quoting

Whitehouse v. U.S. Dist. Court, 53 F.3d 1349, 1360 (1st Cir.1995)). On a motion to dismiss,

                                                   9
   Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 10 of 39 PageID #:1006



courts review indictments “on a practical basis and in their entirety, rather than in a hypertechnical

manner,” United States v. Cox, 536 F.3d 723, 726 (7th Cir. 2008) (quoting United States v.

Harvey, 484 F.3d 453, 456 (7th Cir. 2007)), and assume all facts asserted therein to be true. See

Boyce Motor Lines v. United States, 342 U.S. 337, 343 n.16 (1952).

        When a defendant moves to dismiss an indictment as impermissibly extraterritorial, this

practice of deferring to the province of the grand jury must be reconciled with the longstanding

principle that “in general, ‘United States law governs domestically but does not rule the world.’”

RJR Nabisco, Inc. v. European Cmty., 136 S. Ct. 2090, 2100 (2016) (quoting Microsoft Corp. v.

AT&T Corp., 550 U.S. 437, 454 (2007)). The D.C. Circuit’s opinion in United States v. Ballestas

illustrates this.   Ballestas, a Colombian citizen, was indicted under the Maritime Drug Law

Enforcement Act (the “MDLEA”), 46 U.S.C. §§ 7503(a), 70506(b), which criminalizes “conspiring

to distribute drugs ‘on board . . . a vessel subject to the jurisdiction of the United States’ . . . .”

Ballestas, 795 F.3d at 142 (quoting 46 U.S.C. §§ 7503(a), 70506(b)). The indictment alleged that

the relevant vessel was “subject to the jurisdiction of the United States”—meeting a statutory

requirement for extraterritorial application of the MDLEA—but did not allege facts substantiating

this claim. See Indictment at 2, No. 1:11-cr-00050-RWR (D.D.C. Feb. 23, 2011). Indeed, the

indictment alleged few specific facts at all, consisting of little more than the defendants’ names

and the statutory language of the MDLEA. Id. at 1–3.

        Ballestas moved to dismiss the indictment arguing, inter alia, “that the MDLEA’s

conspiracy provision did not extend extraterritorially to reach individuals (like Ballestas) who never

came ‘on board’ [a vessel subject to the jurisdiction of the United States].” Id. (quoting 46 U.S.C.

§ 70503(a)); see also Defendant’s Reply to Government’s Response to Motion to Dismiss the

Indictment, No. 1:11-cr-00050-RWR (D.D.C. Oct. 26, 2012). Without an evidentiary hearing, the

district court denied Ballestas’ motion, concluding “that the conspiracy provision of the MDLEA

applied extraterritorially to Ballestas’ actions in Colombia.” Ballestas, 795 F.3d at 142–43, 148.

In reaching this conclusion, the court relied on a proffer by the government that the relevant vessel

                                                  10
      Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 11 of 39 PageID #:1007



was a “vessel without nationality,” which, by statute, would make it a “vessel subject to the

jurisdiction of the United States.” Id. at 148. Ballestas entered a conditional plea of guilty, and

argued on appeal that because the government did not prove beyond a reasonable doubt that the

relevant vessel was “subject to the jurisdiction of the United States,” the indictment should have

been dismissed as impermissibly extraterritorial. Id. at 141, 148; see also Opening Brief of

Appellant at 24–27, United States v. Ballestas, 795 F.3d 138 (D.C. Cir. 2015) (No. 13-3107), 2014

WL 2635088. The D.C. Circuit rejected this argument out of hand, writing that it “fundamentally

misperceives the nature of a motion to dismiss an indictment.” Ballestas, 795 F.3d at 148. Noting

that an indictment “need only contain ‘a plain, concise, and definite written statement of the

essential facts constituting the offense charged,” id. at 149 (quoting FED. R. CRIM. P. 7(c)), and

that “[w]hen considering a motion to dismiss an indictment, a court assumes the truth of those

factual allegations,” id. at 149, the D.C. Circuit held that the district court “did not err when it

assumed the truth of the government’s proffered facts in denying Ballestas’s motion, including

with regard to whether the pertinent vessel was subject to the jurisdiction of the United States,”

id.

          As Ballestas illustrates, a pre-trial motion to dismiss an indictment is not a means through

which to dispute the government’s allegations or demand the presentation of all relevant facts.

Although the government may only charge extraterritorial conduct that falls within the purview of

a statute, an indictment is not necessarily rendered insufficient for lack of factual allegations

conclusively demonstrating the requisite connection. And where there is a credible disagreement

over what conduct the government is criminally charging, or whether that conduct falls within the

extraterritorial scope of a statute, it is not impermissible for the court to reach beyond the

indictment to factual allegations in the government’s pleadings.      With these principles in mind,

the court turns to the substance of Defendants’ arguments on extraterritoriality.




                                                  11
   Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 12 of 39 PageID #:1008



        A.      RJR Nabisco

        The Supreme Court addressed the extraterritoriality of RICO’s substantive provisions,

§§ 1962(a)–(c), in RJR Nabisco, Inc. v. European Community, 136 S. Ct. 2090 (2016). In that

case, the European Community brought a civil RICO action against RJR Nabisco, a New York-

based cigarette manufacturer, alleging that RJR engaged in racketeering activity—including

money laundering, material support to foreign terrorist organizations, mail fraud, wire fraud, and

violations of the Travel Act—in its dealings with drug traffickers and money launders in South

American and Russia. Id. at 2098–99, 2105. The district court, finding that the only racketeering

alleged in the complaint occurred outside the United States, and holding that RICO has no

extraterritorial application, dismissed the civil RICO claims. Id. at 2099. The Second Circuit

reversed and reinstated the claims, concluding that Congress manifested an intent for certain

RICO predicates to apply extraterritorially, and finding that allegations contained in the complaint

fell within their purview. Id. On certiorari to the Supreme Court, RJR Nabisco argued that RICO

had no extraterritorial application, reaching neither foreign enterprises nor foreign injuries. See

Brief for Petitioners at 24–56, RJR Nabisco, Inc. v. European Community, 136 S. Ct. 2090 (2016),

(No. 15-138).

        The Court began its analysis by following a “two-step framework for analyzing

extraterritoriality issues,” asking first whether the “presumption against extraterritoriality has been

rebutted—that is, whether the statute gives a clear affirmative indication that it applies

extraterritorially.” Id. at 2101. Based on Congress’s incorporation of extraterritorial predicates,

the Court found that the presumption was rebutted, “but only with respect to certain applications

of the statute.” Id. Specifically, it held that a RICO violation “may be based on a pattern of

racketeering that includes predicate offenses committed abroad, provided that each of those

offenses violates a predicate statute that is itself extraterritorial.” Id. at 2103.

        The Court further stressed that, under its holding, not every foreign enterprise would

qualify for prosecution under RICO; RICO’s substantive provisions by their own terms require

                                                   12
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 13 of 39 PageID #:1009



proof of an enterprise that is “engaged in, or the activities of which affect, interstate or foreign

commerce.” Id. at 2105 (quoting 18 U.S.C. §§ 1962(a)–(c). The Court thus cautioned that a

foreign RICO enterprise “must engage in, or affect in some significant way, commerce directly

involving the United States.” Id. at 2105. It continued, “Enterprises whose activities lack that

anchor to U.S. commerce cannot sustain a RICO violation.” Id.

        Significantly, the Court expressly confined this analysis to RICO’s substantive provisions.

The Court voiced the possibility that § 1962(d), the RICO section at issue in this case, “should be

treated differently from the provision (§ 1962(a), (b), or (c)) that a defendant allegedly conspired

to violate,” but the Court did not flesh out this possibility. Id. at 2103. Instead, it “assumed without

deciding that § 1962(d)’s extraterritoriality tracks that of the provision underlying the alleged

conspiracy.” Id.

        B.      Effect on United States Commerce

        Defendants now ask this court to extend RJR Nabisco’s holding beyond RICO’s

substantive provisions to its conspiracy provision, § 1962(d). Defendants first contend that the

RJR Nabisco Court’s comment on the effect of its holding on foreign enterprises—that for such

an enterprise to fall within RICO’s purview, it “must engage in, or affect in some significant way,

commerce directly involving the United States”—applies without modification to RICO conspiracy

cases. Defendants therefore argue that the Indictment is insufficient in that it “does not set forth

sufficient facts to establish an enterprise significantly affecting United States commerce.” (Firtash

MTD at 9–10.) But this appears to be an overstatement of the Court’s holding in RJR Nabisco;

as discussed above, the Court there explicitly reserved judgment on the extraterritorial application

of § 1962(d). Indeed, the segment of the opinion to which Defendants refer is a discussion of

RICO’s substantive provisions, §§ 1962(a)–(c), which expressly “require[ ] proof of an enterprise

that is ‘engaged in, or the activities of which affect, interstate or foreign commerce.’” Id. at 2105

(quoting 18 U.S.C. 1962(a)–(c)). No such language appears in § 1962(d), which criminalizes

conspiracy to violate one of the substantive provisions, and thus only requires proof “[t]hat the

                                                  13
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 14 of 39 PageID #:1010



activities of [the enterprise] would affect interstate commerce.” PATTERN CRIMINAL JURY

INSTRUCTIONS OF THE SEVENTH CIRCUIT 549 (2017) (emphasis added).

       In essence, Defendants are arguing that § 1962(d) should cease to be read as a

conspiracy statute when applied extraterritorially, and instead should be interpreted to criminalize

only activity that has already had its intended effect on U.S commerce. That result is not

compelled by RJR Nabisco, however, and is inconsistent with decades of Supreme Court

precedent holding that an agreement to commit an unlawful act “is ‘a distinct evil,’ which ‘may

exist and be punished whether or not the substantive crime ensues.’” United States v. Jimenez

Recio, 537 U.S. 270, 274 (2003) (quoting Salinas v. United States, 522 U.S. 52, 65 (1997)).

Consistent with this principle, the Court’s holding in RJR Nabisco, and the express language of

§ 1962(d), this court finds that the RICO conspiracy statute does not require proof that Defendants

“engage[d] in, or affect[ed] in some significant way, commerce directly involving the United

States”—only that Defendants conspired to do so.

       Additionally, Defendants’ contention that the facts alleged in the Indictment are not

sufficient to establish the necessary connection to United States commerce misstates the

standard to which indictments are held upon a motion to dismiss. “A motion to dismiss is not

intended to be a ‘summary trial of the evidence.’ Such a motion is directed only to the validity of

the indictment or the information, and it tests only whether an offense has been sufficiently

charged.” United States v. Yasak, 884 F.2d 996, 1001 (7th Cir. 1989) (quoting United States v.

Winer, 323 F.Supp. 604, 605 (E.D.Pa.1971)). As laid out above, indictments are generally

sufficient so long as they set out the elements, apprise defendants of the nature of the charge,

and allow defendants to raise the charge as a bar against further prosecutions for the same

offense.

       The indictment here does so: it “sets out” the effect-on-commerce element of the RICO

charge and provides “adequate notice of the nature of the charge” sufficient to enable Defendants

to prepare a defense. It exhaustively lays out the nature of the grand jury’s finding that Defendants

                                                 14
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 15 of 39 PageID #:1011



were members of a “criminal organization” that “was engaged in, and the activities of which

affected, interstate commerce.” (Indictment [2] at 5.) It alleges that this criminal organization

used “facilities of interstate and foreign commerce to coordinate, plan, facilitate, and promote the

bribery of Indian public officials,” and that its members “travel[ed] in interstate and foreign

commerce to further the goals of the criminal enterprise.” (Id. at 6.) And it details that this

enterprise allegedly conspired to illegally obtain and then sell five to twelve million pounds of

titanium sponge to a company headquartered in the United States. (Id. at 3.) To the extent

Defendants dispute the government’s ability to prove their case, that is a matter for trial, not a

basis for dismissal.

       C.      Predicate Statutes

       Citing RJR Nabisco’s central holding—that RICO’s substantive provisions may only be

applied extraterritorially where the predicate statutes reach a defendant’s extraterritorial

conduct—Defendants further argue that the RICO charge must be dismissed because neither of

the predicates cited in the indictment apply extraterritorially in this case. Specifically, Defendants

argue that the relevant conduct is strictly extraterritorial and not indictable under either the MLCA

or the Travel Act.

       The Seventh Circuit has held, however, that indictments charging RICO conspiracy need

not even list predicate acts, stressing that the “outer boundary” of what is sufficient would be, for

instance, a “mere allegation of ‘various acts of bribery.’” United States v. Glecier, 923 F.2d 496,

501 (7th Cir. 1991). Based on Glecier, the government contends that Defendants’ point is moot

at this stage: if the indictment would be sufficient absent any predicate acts, they argue, the

inclusion of legally deficient predicate acts cannot warrant pre-trial dismissal. (Gov’t’s Response

at 52–53.) Defendants respond that the general test for sufficiency does not apply where, as

here, an Indictment raises extraterritoriality concerns. (Def. Reply at 19.) Putting this issue aside,

however, the court declines to dismiss the RICO charge on this ground, because the MLCA has



                                                 15
   Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 16 of 39 PageID #:1012



extraterritorial application to the conduct alleged here, and the Travel Act violation charged in the

indictment is not extraterritorial.

                1.      The Money Laundering Control Act

        The Money Laundering Control Act, 18 U.S.C. § 1956, criminalizes the transportation, a

conspiracy to transport, or any attempt to transport money to or from the United States “with the

intent to promote the carrying on of specified unlawful activity.” Id. at §§ 1956(a)(2)(A), 1956(h).

“[U]nlawful activity” in this context expressly includes “bribery of a [foreign] public official, or the

misappropriation, theft, or embezzlement of public funds by or for the benefit of a public official”

so long as the transaction occurs “in whole or in part in the United States.”                    Id. at

§ 1956(c)(7)(B)(iv). By statute, the MLCA may be applied extraterritorially where, “in the case of

a non-United States citizen, the conduct occurs in part in the United States” and “the transaction

or series of related transactions involves funds or monetary instruments of a value exceeding

$10,000." Id. at § 1956(f); see also RJR Nabisco, 136 S. Ct. at 2099 (accepting the Second

Circuit’s conclusion that the MLCA applies extraterritorially). Because neither Firtash nor Knopp

is a United States citizen, both parties acknowledge that extraterritorial application of the MLCA

requires that the relevant conduct occur "in whole or in part in the United States.” (Gov’t’s Resp.

[40] at 54–55 (quoting 18 U.S.C. § 1956(c)(7)(B)(iv))); (Def. Reply at 19.)

        “Congress enacted the [MLCA] ‘to criminalize the use of United States financial institutions

as clearinghouses for criminal money laundering and conversion into United States currency.’”

United States v. All Assets Held at Bank Julius, 251 F. Supp. 3d 82, 93 (D.D.C. 2017) [hereinafter

“All Assets II”] (quoting United States v. All Assets Held at Bank Julius Baer & Co., Ltd., 571 F.

Supp. 2d 1 (D.D.C. 2008) [hereinafter "All Assets I"] and citing S. Rep. 99-433, at 2 (1986)),

reconsideration granted on other grounds sub nom. United States v. All Assets Held at Bank

Julius, Baer & Co., Ltd., 315 F. Supp. 3d 90 (D.D.C. 2018) [hereinafter “All Assets III”]. Courts in




                                                  16
   Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 17 of 39 PageID #:1013



other districts12 interpret the extraterritorial trigger in Section 1956(f) to effectuate this purpose,

and generally hold that “a transfer from a foreign account to an account in a U.S. financial

institution and a transfer from a U.S. account to a foreign financial institution occur in part in the

United States under 18 U.S.C. § 1956(f).” All Assets II, 251 F. Supp. 3d at 93 (collecting cases).

Defendants acknowledge and do not challenge this application of Section 1956(f). (Firtash MTD

[24] at 12.)

        The Indictment charges that Defendants “conspired . . . to transport, transmit, and transfer

a monetary instrument and funds” (1) from a foreign country to New York, and (2) from New York

and California “to and through a place outside the United States,” all “with the intent to promote”

a financial transaction involving bribery of an Indian public official. (Indictment [2] at 20.) The

government has proffered that these allegations will be proven through evidence that “millions of

dollars in bribe money was funneled through United States financial institutions, at times acting in

their capacity as correspondent banks, in order to make bribe payments to Indian public officials.”

(Gov’t’s Resp. [40] at 53.) Additionally, the government proffers that evidence at trial will show

that money was transferred into the United States to reimburse a co-conspirator operating within

U.S. territory, and that “other transfers were destined for the benefit of third parties located within

the United States who were designated as third-party beneficiaries of the bribes paid.” (Id.) These

allegations suffice to charge criminal conduct that falls within the extraterritorial reach of the

MLCA.

        In challenging this conclusion, Defendants cite a February 16, 2017 letter from the

prosecutors (the “USAO”) to the Republic of Austria Federal Ministry of Justice, in which the

government presented it its basis for asserting jurisdiction in the United States. As Defendants

read that letter, the government asserts extraterritorial jurisdiction based solely on the transfer of

funds from a foreign country to another foreign country through a correspondent bank in the


        12    The court is not aware of any case from this district or the Seventh Circuit
construing Section 1956(f).

                                                  17
   Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 18 of 39 PageID #:1014



United States. (Firtash MTD [24] at 11–12.) Defendants argue that such transactions do not

amount to conduct occurring within the United States under Section 1956(f), and therefore that

the MLCA does not reach Defendants’ conduct. (Id.)

        But this argument does not support dismissal of the Indictment at this stage, where the

court reviews the Indictment on a practical basis and in its entirety, accepting all allegations as

true.   Because the Indictment does not specify that the government’s proof is limited to

correspondent bank transactions—and, indeed, the government has proffered that its proof is not

so limited—Defendants are effectively challenging the government’s ability to prove its case.

Such merit-based arguments, even when intermeshed with jurisdictional questions, should be

determined at trial. Cf. United States v. Alfonso, 143 F.3d 772, 777 (2d Cir. 1998) (quoting United

States v. Ayarza-Garcia, 819 F.2d 1043, 1048 (11th Cir. 1987) (“[W]hen a question of federal

subject matter jurisdiction is intermeshed with questions going to the merits, the issue should be

determined at trial . . . . This is clearly the case when the jurisdictional requirement is also a

substantive element of the offense charged.”). The court therefore declines to dismiss the RICO

charge on this basis.

        B.     The Travel Act

        The Travel Act, 18 U.S.C. § 1952, criminalizes “travel[ ] in interstate or foreign

commerce . . . with intent to . . . promote, manage, establish, carry on, or facilitate the promotion,

management, establishment, or carrying on, of unlawful activity,” when the traveler “thereafter

performs or attempts to perform” that activity. 18 U.S.C. § 1952(a)(1), (A). The federal aiding and

abetting statute, moreover, provides that “[w]hoever commits an offense against the United States

or aids, abets, counsels, commands, induces or procures its commission, is punishable as a

principal.” 19 U.S.C. § 2. The Travel Act does not have extraterritorial reach. See RJR Nabisco,

136 S. Ct. at 2105. However, in RJR Nabisco, the Supreme Court held that “[i]f the conduct

relevant to [a non-extraterritorial] statute’s focus occurred in the United States, then the case

involves a permissible domestic application even if other conduct occurred abroad.” Id. at 2101.

                                                 18
   Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 19 of 39 PageID #:1015



        The Indictment sets out the elements of a domestic Travel Act violation, charging that on

two occasions—once on July 5, 2009, and again on August 16, 2009—Defendants “traveled and

caused another person to travel in interstate commerce from Chicago, Illinois, to Greensboro,

North Carolina, with intent to promote, manage, carry on, and facilitate the promotion,

management, establishment, and carrying on of an unlawful activity, namely, violation of [the

MLCA]; and thereafter, the defendants did perform, cause to be performed and did aid and abet

the performance of acts to promote manage, establish, and carry on and facilitate the promotion,

management, establishment, and carrying on of said unlawful activity.” (Indictment [2] at 22.)

        Defendants contend that these allegations are insufficient because “[n]one of the travel

listed in the Indictment is relevant to the Travel Act’s focus,” which, they argue, should be “the

alleged conduct of non-U.S. companies and foreign nationals bribing Indian officials in India for a

project to be undertaken in India.” (Firtash MTD [24] at 15.) Specifically, Defendants claim that

because Defendant Lal lived in North Carolina, his travel there in 2009 was “incidental to any

other purpose he may have had.” (Id. at 17.) They further assert that any travel done to meet

with Company A was “not intended to advance and did not advance an illegal purpose.” (Id. at

18.) These claims cannot be inferred from the text of the Indictment, and indeed directly contradict

the Indictment’s allegation that the relevant travel was in fact carried out with intent to promote

unlawful activity.

        The crux of Defendants’ argument appears to be that if the Indictment does not defeat the

possibility that the government’s evidence will ultimately be insufficient for a conviction, then

dismissal is appropriate. This is not the standard to which Indictments are held. The allegations

in the Indictment, presumed to be true, sufficiently set out the elements of domestic Travel Act

violations. Defendants’ motion to dismiss the RICO charge as impermissibly extraterritorial is

denied.




                                                19
       Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 20 of 39 PageID #:1016



III.       Failure to State an Offense – Counts Two, Three, and Four

           Defendants further argue that Count Two, which alleges a conspiracy to violate the MLCA,

and Counts Three and Four, which allege violations of the Travel Act, should be dismissed. This

section of Defendants’ brief simply restates the arguments made to dismiss the RICO charge,

and can be disposed of on the same grounds. For the reasons discussed above, the Indictment

is sufficient as to all three counts.

IV.        Failure to State an Offense – Count Five

           Defendants next argue that the court should dismiss Count Five. Count Five alleges that

Defendants conspired, in violation of the federal aider and abettor statute, 18 U.S.C. § 2, and the

federal conspiracy statute, id. at § 371, to violate the Foreign Corrupt Practices Act (the “FCPA”),

15 U.S.C. §§ 78dd-2(a) and 78dd-3(a).          Pertinently, § 78dd-2(a) applies only to domestic

concerns13 and the agents thereof,14 whereas § 78dd-3 applies only to foreign persons or

businesses who take specified illegal acts while physically present in the United States. However,

secondary liability charged via 18 U.S.C. §§ 2 or 371 generally applies regardless of whether the

defendant himself is capable of committing the substantive offense. See Salinas v. United States,

522 U.S. 52 (1997).

           Defendants dispute that the government has set out all the elements of these charges.

According to Defendants, although the indictment charges only secondary liability under Sections

2 and 371, it must nevertheless also allege that Defendants each belong to the class of individuals

capable of committing a substantive FCPA violation. Because the Indictment does not charge

that either Firtash or Knopp is the agent of a domestic concern or a qualified foreign national,


           13  Domestic concern is defined as either a “citizen, national, or resident of the United
States” or a “corporation, partnership, association, joint-stock company, business trust,
unincorporated organization, or sole proprietorship which has its principal place of business in the
United States, or which is organized under the laws of a State of the United States or a territory,
possession, or commonwealth of the United States.” 15 U.S.C. § 78dd-2(h)(1).
           14 Specifically, “any officer, director, employee, or agent of such domestic concern or
any stockholder thereof acting on behalf of such domestic concern.” 15 U.S.C. § 78dd-2(a).

                                                  20
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 21 of 39 PageID #:1017



accepting Defendants' argument would necessarily imply that the Indictment fails to set out an

essential element of the offense.

       Two doctrines are relevant to Defendants’ argument: limits to secondary liability imposed

by the common law, see generally Gebardi v. United States, 287 U.S. 112 (1932), and the

presumption against extraterritorial application of statutes, see generally RJR Nabisco, Inc. v.

European Community, 136 S. Ct. 2090 (2016). It is well-established that “[a] conspirator need

not agree to commit the substantive offense—or even be capable of committing it—in order to be

convicted.” Ocasio v. United States, 136 S.Ct. 1423, 1426 (2016). Interpreting the legislative

history of the FCPA, however, the Second Circuit recently held that even when charged via the

federal conspiracy or complicity statutes, “foreign nationals may only violate the [FCPA] outside

the United States if they are agents, employees, officers, directors, or shareholders of an

American issuer or domestic concern.” United States v. Hoskins, 902 F.3d 69, 97 (2d Cir. 2018).

Hoskins would thus require an additional element be alleged in any indictment for conspiracy or

complicity where the substantive offense is (or would have been) an FCPA violation: that the

defendant is the agent of a domestic concern or a qualified foreign national.

       No such allegation is included in Count Five of the indictment for Firtash or Knopp; the

government does not dispute this fact. The government observes, however, that controlling

Seventh Circuit case law declines to impose the requirement recognized in Hoskins.            The

government is correct. Indeed, although the Seventh Circuit has not yet ruled on this precise

question, its disagreement with the Second Circuit’s approach in Hoskins is evident from a pair of

existing cases discussing exceptions to secondary liability: United States v. Amen, 831 F.2d 373

(2d Cir. 1978) and United States v. Pino-Perez, 870 F.2d 1230 (7th Cir. 1989).

       In Amen, the Second Circuit considered the use of secondary liability to convict a

defendant under the “Continuing criminal enterprise” statute, 12 U.S.C. § 848, also known as the

federal “kingpin” statute. 831 F.2d at 381. The kingpin statute, “designed to reach the ‘top brass’

in the drug rings,” sets out heightened criminal penalties for commission of certain felonies “in

                                                21
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 22 of 39 PageID #:1018



concert with five or more other persons with respect to whom [the defendant] occupies a position

of organizer, a supervisory position, or any other position of management” and “from whom [the

defendant] obtains substantial income or resources.” Garrett v. United States, 471 U.S. 773, 781

(1985) (quoting 12. U.S.C. § 848(2)). One of the defendants in Amen, Abbamonte, was convicted

under the statute, and another defendant, Paradiso, was convicted for conspiracy and for aiding

and abetting Abbamonte. Amen, 831 F.2d at 381. On appeal, Paradiso argued that because the

kingpin statute expressly applies only to the head of an enterprise, one cannot incur liability for

aiding and abetting such a person. Id.

       The Second Circuit approached this problem by analyzing legislative history to determine

whether Congress had intended for the kingpin statute to be covered by the already-existing aider

and abettor and conspiracy laws. Amen, 831 F.2d at 381–82. The panel’s analysis uncovered

“no mention of aiders and abettors,” and it thus determined that “the purpose of making [the

kingpin statute] a new offense . . . was not to catch in [its] net those who aided and abetted the

supervisors’ activities.” Id. at 382. Absent evidence that Congress’s purpose in passing the

substantive criminal statute was for secondary liability to apply, the Second Circuit refused to

draw the conclusion that it did. Id. at 381 (holding that to be convicted under the kingpin statute,

“one must meet all the requirements for a conviction under [the kingpin statute]”); id. at 381 (“[O]ne

cannot incur liability for aiding and abetting [a person who violates the kingpin statute].”). The

Second Circuit thus vacated Paradiso’s convictions for conspiracy and for aiding and abetting

Abbamonte’s violation of the kingpin statute. Id. at 383.

       Two years later, in United States v. Pino-Perez, the Seventh Circuit considered the same

question, en banc, although only with regard to the federal aider and abettor statute.15 870 F.2d

at 1231. Pino-Perez was a drug supplier for a criminal enterprise, not the leader of the enterprise.



       15        The Pino-Perez court was not asked to consider the applicability of the conspiracy
statute, but this court concludes that its reasoning compels an identical conclusion, as discussed
below.

                                                 22
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 23 of 39 PageID #:1019



Id. at 1232. On appeal from his conviction under the kingpin statute for aiding and abetting the

operation of the enterprise, Pino-Perez made the same argument as that made in Amen: that

aiding and abetting liability did not apply to the kingpin statute. Id. at 1233. But the Seventh

Circuit panel departed from the Second Circuit, rejecting the Amen court’s focus on legislative

history, and explaining, “Congress doesn’t have to think about aider and abettor liability when it

passes a new criminal statute, because section 2(a) attaches automatically.” Id. at 1233. It

continued, “It would introduce great uncertainty into federal criminal law if the liability of a

conceded aider and abettor depended on the results of an inquiry into Congress's intent

concerning such liability in creating the offense that the defendant aided and abetted. Yet that is

the inquiry required by Amen.” Id. at 1234.

       The Seventh Circuit held, therefore, that exclusions to the aider and abettor statute may

only be derived from statutory text, and are limited to three circumstances. First, where “a ‘crime

is so defined that participation by another is necessary to its commission,’ that other participant

is not an aider and abettor.” Id. at 1231 (quoting United States v. Southard, 700 F.2d 1, 20 (1st

Cir. 1983). Second, where a participant is also “the victim of the crime,” that participant may not

be an aider and abettor. Id. at 1232. And third, where a participant is the “member[ ] of a group

that the criminal statute seeks to protect,” that participant may not be an aider and abettor. Id.

(citing Gebardi v. United States, 287 U.S. 112, 123 (1932)). These three categories, the Seventh

Circuit wrote, “exhaust the cases” in which “an inference can confidently be drawn that Congress

in enacting a criminal statute meant to protect a class of accomplices from being charged as

aiders and abettors.” Pino-Perez, 870 F.2d at 1234.

       The Seventh Circuit also noted an apparent tension between the Second Circuit’s

approach and Supreme Court precedent. In Gebardi v. United States, 287 U.S. 112 (1932), the

Supreme Court held that the Mann Act, 18. U.S.C. § 397, which criminalized “the transportation

[of] any woman or girl for the purpose of prostitution . . . or for any other immoral purpose,” could

not be used to punish a woman being transported. Gebardi, 287 U.S. at 112. In reaching this

                                                 23
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 24 of 39 PageID #:1020



conclusion, the Gebardi Court set two notable standards from which the Second Circuit appears

to depart in Amen. For example, whereas the Amen court based its holding on the absence of

evidence demonstrating an intent to create secondary liability, Gebardi directs that “to create an

exemption from the ordinary rules of accessorial liability” there must be a showing of “an

affirmative legislative policy.” Pino-Perez, 870 F.2d at 1234 (first quoting United States v. Falletta,

523 F.2d 1198, 1200 (5th Cir. 1975), then quoting Gebardi, 287 U.S. at 123 (emphasis added)).

Moreover, whereas Amen focuses heavily on legislative history, Gebardi (like Pino-Perez) infers

legislative intent only from the text of the statute. See Gebardi, 287 U.S. at 123 (“[W]e perceive

in the failure of the Mann Act to condemn the woman's participation in those transportations which

are effected with her mere consent, evidence of an affirmative legislative policy to leave her

acquiescence unpunished.”). These variances informed the Seventh Circuit’s departure from

Amen and, as discussed below, those issues continue with Hoskins.

       United States v. Hoskins follows closely in the footsteps of Amen and, with it, the reasoning

rejected by the Seventh Circuit in Pino-Perez. There, the Second Circuit considered whether

Hoskins, a foreign national, could be convicted under conspiracy or complicity theory for violating

the FCPA, even if he belonged to none of the categories of persons expressly targeted by the

FCPA.16 Hoskins, 902 F.3d at 76. The Indictment charged that Hoskins was part of a scheme to

secure a $118 million contract for his employer—the subsidiary of a global company with another

subsidiary headquartered in the United States—by bribing Indonesian officials.              Id. at 72.

Although Hoskins never traveled to the United States while the bribery scheme was ongoing, the

government alleged that several parts of the scheme occurred within the United States, and that

Hoskins repeatedly emailed and called co-conspirators while they were in the United States. Id.




       16      For reasons not made clear in the opinion, the Second Circuit “assume[d] that
Hoskins was neither an employee nor an agent of a domestic concern and therefore does not fall
within the terms of the statute.” Hoskins, 902 F.3d at 76.

                                                  24
   Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 25 of 39 PageID #:1021



Hoskins moved to dismiss the FCPA charge on the ground that the statute did not apply to him.

Id. at 73. The district court granted Hoskins’ motion, and the government appealed. Id. at 74.

        By its own terms, the Hoskins opinion “focuse[d] on two cases”: Gebardi and Amen.

Hoskins, 902 F.3d at 78. Consistent with Gebardi, the Second Circuit’s analysis began with a

brief discussion of the text and structure of the statute. Then, echoing its holding in Amen, the

Second Circuit observed that “an affirmative legislative policy can be discerned by looking to the

statute’s text, structure, and legislative history.” Hoskins, 902 F.3d at 81 (emphasis added).

Thereafter, the lion’s share of the court’s analysis centered on legislative history. Compare id. at

84–85 (two pages discussing the text and structure of the FCPA) with id. at 85–95 (ten pages

discussing the FCPA’s legislative history). And it was only after conducting this segment of its

analysis that the court found a basis to exempt the defendant from conspiracy and complicity

liability. Compare id. at 85 (noting, immediately after its discussion of text and structure, that “[t]he

question thus becomes whether there is ‘something more,’ a policy basis for Congress to exclude

Hoskins’s category of defendants from criminal liability”) with id. at 93 (“The strands of legislative

history demonstrate, in several ways, the affirmative policy described above . . . .”). In focusing

on legislative history, the Second Circuit thus relied on analysis that the Seventh Circuit has

summarily determined is unreliable in this type of inquiry. See Pino-Perez, U.S. at 1233. And

omitting that segment of the Second Circuit’s analysis, as this court believes the Seventh Circuit

would, eliminates any basis from which the court might infer an affirmative legislative policy.

        Moreover, Pino-Perez lists only three circumstances in which “an inference can confidently

be drawn that Congress in enacting a criminal statute meant to protect a class of accomplices

from being charged as aiders and abettors.” Pino-Perez, 870 F.2d at 1234. None describe the

facts here. Neither Firtash nor Knopp can fairly be described as victims of the alleged crimes, nor

are they members of a group the FCPA was designed to protect. And while they were certainly

alleged to be involved in the alleged crimes, their participation as co-conspirators was not

definitionally “essential” to the statute’s violation.

                                                    25
     Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 26 of 39 PageID #:1022



         Defendants correctly note that Pino-Perez did not deal with issues of extraterritoriality, and

that the presumption against extraterritoriality arguably undermines assumptions on which Pino-

Perez was based. The Pino-Perez court noted that “once that determination [that someone is an

aider and abettor] is made, liability is automatic by virtue of section 2(a),” but that may not always

be true where the defendant’s actions are extraterritorial and the underlying statute has no

extraterritorial application.   Pino-Perez, 870 F.2d at 1234.         RJR Nabisco did not address

extraterritorial limits for conspiracy claims, but appears to acknowledge that legislative history can

constrain a statute’s extraterritorial application. Absent binding precedent on this issue, however,

this court is unwilling to disregard clear guidance from the Seventh Circuit on this subject. For

these reasons, Defendants’ motion to dismiss Count Five is denied.

V.       Due Process

         Finally, Defendants Knopp and Firtash assert that their prosecution in the United States

violates the Fifth Amendment’s Due Process Clause. (Firtash MTD [24] at 1–2; Knopp MTD [30]

at 11.) They argue that their contacts with the United States are so tenuous that prosecution here

violates their constitutional rights. The parties debate whether the Defendants, who are aliens

not present in the United States, and who are not detained by the United States, are entitled to

due process protections at all. The court need not decide this issue here, however, as it concludes

that prosecution of Firtash and Knopp in the United States does not violate the Fifth Amendment’s

Due Process Clause.

         The Defendants and the Government agree that Defendants’ presumed due process

rights should be assessed using principles of international law, as laid out in the Restatement

(Third) of Foreign Relations Law (1987) (“Restatement”).17 See In re Hijazi, 589 F.3d 401, 412


         17     Instead of turning to international law principles, some circuits instead employ a
“sufficient nexus” test of due process: “[i]n order to apply extraterritorially a federal criminal statute
to a defendant consistently with due process, there must be a sufficient nexus between the
defendant and the United States, so that such application would not be arbitrary or fundamentally
unfair.” United States v. Yousef, 327 F.3d 56, 112 (2d Cir. 2003) (quoting United States v. Davis,
905 F.2d 245, 248–49 (9th Cir. 1990)). See also United States v. Reumayr, 530 F. Supp. 2d

                                                   26
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 27 of 39 PageID #:1023



(7th Cir. 2009) (looking to the Restatement (Third) of Foreign Relations Law to determine whether

a criminal defendant’s “contacts are adequate to support the U.S. proceeding” against a

defendant abroad); United States v. Hijazi, 245 F.Supp. 2d 874, 883 (C.D. Ill. 2011) (interpreting

the Seventh Circuit’s Hijazi opinion as an instruction to analyze due process “under the rubric of

international law”). See also United States v. Kashamu, 15 F. Supp. 3d 854, 866 (N.D. Ill. 2014)

(interpreting Hijazi as directing lower courts to analyze due process arguments under the

Restatement (Third) of Foreign Relations Law). The court agrees with the parties and the courts

in this district and proceeds under that line of analysis.

       A.        Restatement § 402 – Grounds for Jurisdiction

       Section 402 of the Restatement recounts the principles of international law that limit a

state’s ability to reach conduct outside of its own borders. Section 402 of the Restatement

provides that:

       Subject to § 403 [discussed below], a state has jurisdiction to prescribe law with
       respect to
       (1)      (a) conduct that, wholly or in substantial part, takes place within its territory;
                (b) the status of persons, or interests in things, present within its territory;
                (c) conduct outside its territory that has or is intended to have substantial
       effect within its territory;
       . . . [and]
       (3) certain conduct outside its territory by persons not its nationals that is directed
       against the security of the state or against a limited class of other state interests.

Any single ground under § 402 is sufficient to support jurisdiction in accordance with the Due

Process Clause. United States v. Kashamu, 15 F. Supp. 3d 854, 867 (N.D. Ill. 2014). But

Defendants Knopp and Firtash claim that the Indictment violates their due process rights under

each relevant sub-section—they argue that their activity did not take place in the United States, it


1210, 1223 (D.N.M. 2008) (explaining that “the Ninth and Second Circuits have adopted the
strongest statement of due process rights”).
        Other circuits have approached the question through a lens of international law. See, for
example, United States v. Cardales, 168 F.2d 548, 553 (1st Cir. 1999) (rejecting the sufficient
nexus test, and instead looking to “principles of international law” to determine if due process had
been satisfied in a prosecution under the Maritime Drug Law Enforcement Act). This court finds
that the Seventh Circuit has indicated its support for the latter approach through its opinion in In
re Hijazi, 589 F.3d.

                                                   27
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 28 of 39 PageID #:1024



did not have a substantial effect on the United States, and it was not intended to have a substantial

effect on the United States. They additionally assert that the conduct did not affect the security

interests of the United States. The court finds none of the arguments compelling.

       The first provision of § 402—permitting jurisdiction over any conduct that, in substantial

part, takes place within the United States—proves sufficient here. See Restatement § 402(1)(a);

United States v. Leija-Sanchez, 602 F.3d 797, 800, 801 (7th Cir. 2010), as amended on denial of

reh’g and reh’g en banc (May 21, 2010) (reversing the dismissal of an indictment, where a

defendant “arrang[ed] and pa[id] for the murder” of a business competitor in Mexico from the

United States, in order to benefit the defendant’s U.S. criminal syndicate, because the defendant’s

conduct “took place ‘in substantial part’” in the U.S. and his conduct had a substantial effect in the

U.S.). The indictment here charges Defendants Knopp and Firtash with conspiracy and aiding

and abetting across five counts. One co-conspirator, Mr. Lal, resided in the United States during

the course of the conspiracy. (Indictment [2] at 5.) Mr. Lal allegedly flew to and from the United

States to meet with Defendant Firtash “in advance of Firtash’s meeting with Chief Minister YSR

Reddy,” (Sealed Affidavit [16] Ex. D, at ¶ 39), and Mr. Lal sent emails to Defendant Knopp, from

the U.S., with an email address hosted on servers in the United States, regarding the bribery plan.

(Id. at ¶¶ 32, 39, 40, 41.) Mr. Lal sent at least one additional email from the United States

instructing an assistant to pay out bribe money (id. at ¶ 42), and he allegedly traveled from North

Carolina to New York to “attend a meeting with representatives of Company D for the purpose of

soliciting the participation of Company D in the project.” (Indictment [2] at 18.) Another co-

conspirator, Mr. Gevorgyan, traveled within the United States to meet with representatives of

Company A multiple times. (Id. at 17.) And, “one or more of the conspirators used and caused

the use of cellular telephones . . . operated on the interstate network of AT&T” in furtherance of

the alleged unlawful activity. (Id. at 19.) These acts were part of an alleged conspiracy that

aimed, in part, to “supply 5,000,000 to 12,000,000 pounds of titanium sponge to” a Chicago-

headquartered company. (Id. at 3.)

                                                 28
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 29 of 39 PageID #:1025



       Further, the Indictment lists millions of dollars of alleged bribe money that went to, from,

or through the United States. (Id. at 11–16; id. at Schedule A.18 See also id. at 20 (charging, in

Count Two, that defendants “conspired with each other . . . to transport, transmit, and transfer a

monetary instrument and funds to New York, . . . from a place outside the United States, and from

New York and California . . . to and through a place outside the United States”).) The transfers

were allegedly facilitated by businesses controlled by Defendant Firtash, carried out under the

direction of Mr. Firtash, and with the involvement of Defendant Knopp. (Indictment [2] at 6–7;

Sealed Affidavit [16] Ex. D, at ¶ 50.)

       These acts are sufficient to subject the Defendants to prosecution in the United States in

accordance with the requirements of due process. While there is little case law discussing

§ 402(1)(a), cases discussing jurisdiction and extraterritoriality generally support this conclusion.

In Leija-Sanchez, the Seventh Circuit reversed the dismissal of an indictment of a defendant who,

from the United States, “arrang[ed] and pa[id] for the murder” of a business competitor in Mexico.

602 F.3d, at 798, 800. “[S]ome of the acts (planning and payment) occurred in the United States,

one (the killing) occurred abroad; and the objective (reduced competition for Leija-Sanchez’

syndicate) was realized in the United States.” Id. at 800. Reversing the dismissal, the circuit

court explained that “[w]hen an international cartel has effects both within and without our borders,

American law applies to at least the domestic effects, even when many (if not all) of the acts

producing those adverse effects occur abroad.” Id. at 801.

       In contrast, the district court in United States v. Sidorenko, 102 F. Supp. 3d 1124 (N.D.

Cal. 2015) found that prosecution in the U.S. violated defendants’ due process rights. The United

States there charged three defendants with a host of charges arising out of a scheme in which

two non-U.S. citizens living in Dubai bribed an employee of a Canada-based U.N. agency. The


       18      Though the companies listed in Indictment Schedule A are almost entirely
organized and based outside of the United States, the transfers were allegedly completed using
United States financial institutions. (See, for example, Sealed Affidavit [16] Ex. D, at ¶¶ 41, 55–
59.)

                                                 29
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 30 of 39 PageID #:1026



bribe was intended to benefit a “Ukrainian conglomerate of companies,” id. at 1126, and the only

connection to the United States was that the United States made monetary contributions to the

U.N. agency. The court explained that “[a]ll of this conduct occurred outside of the United States

between three defendants who are not United States citizens, who never worked in the United

States, and whose use of wires did not reach or pass through the United States.” Id. at 1127. In

the case before the court, as in Leija-Sanchez, and unlike Sidorenko, substantial conspiratorial

activity took place in the United States, even if the bribes themselves were aimed at foreign

officials, and the bribery money allegedly flowed through United States financial institutions.

       The court recognizes that, unlike the defendant in Leija-Sanchez, Defendants Knopp and

Firtash may not have personally been in the United States during the conspiracy.19 Their co-

conspirators took substantial actions in the United States in furtherance of the conspiracy,

however. United States v. Columba-Colella, 604 F.2d 356 (5th Cir. 1979) suggests that this

allegation of conspiracy is sufficient for the court to exercise jurisdiction over all co-conspirators.

There, the defendant was a British-Mexican citizen, living in Mexico, who agreed to help another

individual sell a car in Mexico. The sole connection between the defendant and the United States

was the fact that the car’s seller had informed the defendant “that the car had been stolen in El

Paso, Texas.” Id. at 358. Finding that the court lacked jurisdiction over the defendant, the court

explained:

       There is no basis for jurisdiction over the defendant . . . He is not a United States
       citizen. He has not threatened the security of this country or interfered with its
       governmental function. Although the objective territorial theory applies,20 the fact
       that no conspiracy has been alleged means that the theory does not support
       jurisdiction in the case.


       19      As noted earlier, however, the Government claims that its “evidence at trial will
show that Knopp took acts in furtherance of the conspiracy within the territory of the United
States.” (Gov’t’s Resp. [40] at 79 n.40.)
       20      “The objective territorial theory . . . requires that before a state may attach criminal
consequences to an extraterritorial act, the act must be intended to have an effect within the
state.” United States v. Columba-Colella, 604 F.2d 356, 358 (5th Cir. 1979). This theory is
discussed in more depth below.

                                                  30
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 31 of 39 PageID #:1027



       Had a conspiracy been demonstrated, the defendant could be said to have been
       engaged in a criminal enterprise, an essential element of which, the theft, occurred
       in the United States. Had [Defendant] Columba-Colella’s intent anticipated and
       embraced the car theft in Texas, that act could be imputed to him.

Id. at 359. Unlike Columba-Colella, the indictment here does charge the Defendants with a

conspiracy that took place, in substantial part, in the United States.21 See also Salinas v. United

States, 522 U.S. 52, 64 (1997) (“If conspirators have a plan which calls for some conspirators to

perpetrate the crime and others to provide support, the supporters are as guilty as the

perpetrators.”). (See Indictment [2] at 6 (alleging that Firtash “was the leader of the enterprise”);

id. at 7 (alleging that Knopp “occupied a supervisory role in the enterprise”).)

       The Defendants make several counterarguments. First, they list types of activity that did

not occur in the United States: no meetings with Indian officials took place in the United States,

none of the project’s mining operations took place in the United States, and the government

makes no allegations that “the titanium sponge meant for sale to Company A was improperly

priced based on the alleged bribery scheme.” (Dfs.’ Joint Reply [47] at 38.) That many events

did not happen in the United States does not alter the fact that a substantial part of the

conspiratorial activity did take place in the United States. Defendants also argue that Mr. Lal’s

enterprise-related activity in the United States was “incidental[ ] because he resided there,” and

that it should therefore not be considered “substantial criminal activity in the United States.”22 (Id.

at 39.) Defendants have offered no authority to support the notion that Defendant Lal’s residence

in the United States militates against prosecuting acts in which he was involved. Thus, the court




       21       In fact, Defendants recognize their potential liability for their co-conspirators'
actions. (Dfs.’ Joint Reply [47] at 38 (arguing that “the allegations in the Indictment reveal that
the actions of others in the United States, for which Defendants would be responsible only under
the layers of conspiracy charges crafted into the Indictment, were minimal, incidental, and non-
criminal”).)
       22      This phrasing by the Defendants is misleading. Pursuant to Restatement
§ 402(1)(a), a nation has the power to prescribe laws regarding “conduct that, wholly or in
substantial part, takes place within its territory.”

                                                  31
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 32 of 39 PageID #:1028



finds that substantial conduct of the conspiracy occurred in the United States. This subjects the

Defendants to this court’s jurisdiction, in accordance with their presumed due process rights.

       Though the court need not reach this ground, this prosecution also satisfies the Fifth

Amendment’s due process requirements under Restatement § 402(1)(c)—providing for laws that

proscribe conduct outside of a nation’s territory when that conduct “has or is intended to have

substantial effect within its territory.”   This is also called the objective territorial theory of

international law. Hijazi, 845 F. Supp. 2d at 883. The government alleges that “[i]n or around

February 2007, Company A entered into a memorandum of agreement with Ostchem Holding

AG, by and through Bothli Trade AG,” a company over which Firtash exercised control.

(Indictment [2] at 3.) “The agreement specified that the parties would work towards entering a

supply agreement whereby Bothli Trade AG would supply 5,000,000 to 12,000,000 pounds of

titanium sponge to Company A on an annual basis. The titanium sponge to be supplied to

Company A was to be derived from the project” in India. (Id.) Members of the conspiracy also

allegedly met with officers of Company A in the U.S. multiple times; travelled to, from, and within

the United States; gave orders and directions from within the United States; and transferred

money to, from, and through the United States. These efforts to introduce a product, derived from

the illegal bribery of foreign officials, into the United States market constitutes, at minimum, an

intent to have a substantial effect within U.S. territory. See § 403(1)(c).

       The Defendants claim that, because the agreement with Company A never resulted in an

actual purchase, it is insufficient to constitute conduct that had or was intended to have a

substantial effect in the United States. Again, the court disagrees. Section 402(1)(c) only requires

that behavior be intended to have a substantial effect within the United States. Defendants also

argue that if their “minor incidental ‘connections’ to the United States could serve as the basis of

jurisdiction, almost any business transaction could, rendering . . . the presumption against United

States jurisdiction voice by the Supreme Court in Microsoft [v. AT&T Corp., 550 U.S. 437 (2007)]

meaningless.” (Firtash MTD [25] at 28.) See Microsoft, 550 U.S. at 454–55 (2007) (“The

                                                 32
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 33 of 39 PageID #:1029



presumption that United States law governs domestically but does not rule the world applies with

particular force in patent law.”) (emphasis added).        The court disagrees with Defendants’

characterization of their connections to the U.S. as minor and incidental. Further, Microsoft, a

patent dispute, focuses specifically on interpreting the extraterritoriality of the Patent Act and not

on due process. In that case the defendant AT&T claimed, and Microsoft conceded, that a portion

of code in Microsoft’s operating system software had “the potential to infringe” a patent held by

AT&T. Microsoft, 550 U.S. at 441. Microsoft’s software was being loaded onto new computers

abroad by a foreign manufacturer from a Microsoft “master disk or electronic transmission

dispatched by Microsoft from the United States.” Id. at 442. The Supreme Court acknowledged

the “traditional understanding that our patent law operates only domestically and does not extend

to foreign activities.” Id. at 455 (citation and internal quotation marks and modifications omitted).

The only potential exception to that rule is Section 271(f) of the Patent Act, which provides that

patent infringement occurs when “one supplies . . . from the United States for combination abroad,

a patented invention’s components.” Id. at 441 (internal quotation marks omitted). The Court

found that the Microsoft code, when sent from the United States, did not constitute a “ ‘component’

amenable to ‘combination,’ ” and that therefore Section 271(f) was not violated. Id. at 449. Thus,

the Microsoft court focused specifically on the extraterritorial application of U.S. patent law,

without any mention of due process concerns. Here, the court found above that the pertinent

criminal statutes apply extraterritorially, and nothing in Microsoft convinces the court that the

Defendants’ contacts are so minimal that their prosecution in the United States would violate the

Due Process Clause.23




       23        Defendants also feebly argue that Company A “could not have suffered” as a result
of the alleged enterprise. This misconstrues the requirement under § 402—the pertinent provision
asks whether the defendant’s conduct “has or is intended to have a substantial effect in [the]
territory,” not whether there has been a substantial effect on any particular party. Restatement §
402(1)(c).

                                                 33
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 34 of 39 PageID #:1030



        The Defendants also cite several cases that analyze jurisdiction and due process under

the sufficient nexus test instead of under international law principles. For example, in United

States v. Perlaza, 439 F.3d 1149 (9th Cir. 2006), the Ninth Circuit concluded that the United

States had no jurisdiction over a criminal prosecution arising out of the seizure of 1,964 kilograms

of cocaine from two vessels—one Columbian, and one stateless—in “the Eastern waters of the

Pacific off the coasts of Ecuador, Columbia, and Peru.” Id. at 1152. The United States ultimately

detained several individuals from the vessels and recovered 1,964 kilograms of cocaine. Id. at

1156. The defendants argued that they lacked any nexus with the United States sufficient to

support jurisdiction, and the Ninth Circuit agreed. Id. at 1169 (directing the district court to dismiss

the indictment, when the government had not “establish[ed] [any] detrimental effect within, or

nexus to, the United States.”) That court pointed out that “ ‘prohibiting foreigners on foreign ships

500 miles offshore from possessing drugs that . . . might be bound for Canada, South America,

or Zanzibar’ . . . has been repeatedly called into question.” Id. at 1162 (quoting United States v.

Robinson, 843 F.2d 1, 3 (1st Cir. 1998)). Unlike Perlaza, the Defendants’ enterprise here has

already conducted activity in the United States and attempted to sell their product to a U.S.

company. Defendants also cite Columba-Colella, the Mexican car sale case discussed above,

where the court found jurisdiction lacking. 604 F.2d 356 (5th Cir. 1979). The Fifth Circuit later

clarified that Columbo-Colella was a case “in which all of defendant's criminal acts took place in

Mexico.” United States v. Davis, 608 F.2d 555, 557 (5th Cir. 1979). That is simply not the case

here, given the allegations of conspiracy and criminal enterprise, and none of these "sufficient

nexus" cases defeat the conclusion that the court has jurisdiction.

        Defendants attempt to liken their case to those where the court has found jurisdiction

lacking. In Abelesz v. OTP Bank, 692 F.3d 638 (7th Cir. 2012), for example, survivors of the

Holocaust and their next of kin filed a civil suit against two Hungarian banks for their role in the

expropriation of Hungarian Jews’ property. The circuit court, conducting the civil jurisdictional

analysis required by due process, the Seventh Circuit concluded that “Plaintiffs’ claims do not

                                                  34
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 35 of 39 PageID #:1031



arise out of any business contacts these defendants have with the United States, so specific

personal jurisdiction does not apply here.” Id. at 651. The court further found that it lacked general

jurisdiction because the defendant banks’ “contacts with the United States simply do not come

close to meeting the ‘essentially at home’ standard needed to exercise general jurisdiction over a

foreign defendant.” Id. at 653. See id. at 654 (noting that “the constitution requirement for general

jurisdiction [ ] is ‘considerably more stringent’ than that required for specific jurisdiction”) (quoting

Purdue Research Foundation v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 787 (7th Cir. 2003)).

Those contacts included that both banks had account holders with U.S. mailing addresses; both

had “correspondent banking and contractual relationships with U.S. banks and other companies”;

both had personnel that had “traveled to the United States on business trips”; and one of the

banks advertised in “U.S. publications and in media that targets part of the U.S. audience.” Id. at

656.   However, the court there did not consider these contacts to be “so continuous and

systematic as to render [defendants] essentially at home in the forum.” Id. (quoting Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). Here, however, the court

finds that the Defendants’ conduct has had a substantial effect in the U.S., rendering jurisdiction

over the case constitutional.

        Finally, the Defendants attempt to distinguish this prosecution from others in which courts

have exercised jurisdiction. They point out that the In re Hijazi defendant’s fraudulent agreements

with a U.S. Army subcontractor “were intended to have a substantial effect on the United States,

namely the theft of millions of dollars from its treasury,” 845 F. Supp. 2d at 884, while their alleged

crimes took no money from the U.S. government. True enough, but the statute does not require

the “substantial effect” be felt by a government. The Defendants also attempt to distinguish their

alleged conduct from that of terrorism and drug trafficking defendants, using more cases from

circuits that utilize the substantial nexus test. The court fully understands that Defendants Knopp

and Firtash have not “conspire[ed] to kill U.S. officers,” United States v. Al Kassar, 660 F.3d 108,

115 (2d Cir. 2011), nor conspired to “detain U.S. nationals,” United States v. Mostafa, 965 F.

                                                   35
   Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 36 of 39 PageID #:1032



Supp. 2d 451, 456 (S.D.N.Y. 2013), nor attempted to smuggle drugs into the United States. Davis,

905 F.2d at 245. However, these cases do not address the “substantial effect” standard of §

402(1)(c). Instead, they speak to Defendants’ argument under Restatement § 402(3) that their

activity has not severely impacted the security interests of the United States. The court does not

reach that argument here.

        Ultimately, the court finds that the Defendants’ conspiracy was intended to have a

substantial effect in the United States. This further supports the court’s assertion of jurisdiction

over Defendants without violating the Due Process Clause.

        B.      Restatement § 403 – Reasonability

        Even if a court has jurisdiction pursuant to a principle of international law laid out in

Restatement § 402, a state is prohibited from exercising that jurisdiction when it would be

unreasonable. Restatement § 403(1). Reasonability “is determined by evaluating all relevant

factors,” including, but not limited to:

        (a) the link of the activity to the territory of the regulating state, i.e., the extent to
        which the activity takes place within the territory, or has substantial, direct, and
        foreseeable effect upon or in the territory;
        ...
        (c) the character of the activity to be regulated, the importance of regulation to the
        regulating state, the extent to which other states regulate such activities, and the
        degree to which the desirability of such regulation is generally accepted;
        (d) the existence of justified expectations that might be protected or hurt by the
        regulation;
        ...
        (f) the extent to which the regulation is consistent with the traditions of the
        international system; [and]
        (g) the extent to which another state may have an interest in regulating the activity;

Restatement § 403(2). Defendants claim that their prosecution is unreasonable under these

factors, and that the court’s exercise of jurisdiction over them therefore violates their right to due

process.     This argument, too, fails.    As discussed above, Defendants’ alleged activity was

intended to have a substantial effect within the United States. The facts establishing jurisdiction

under §§ 402(1)(a) and (c) similarly establish a link between Defendants and the United States

sufficient to render jurisdiction reasonable.

                                                   36
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 37 of 39 PageID #:1033



       Defendants make their most lengthy reasonability argument under § 403(2)(g), arguing

that “India, not the United States” has an interest in regulating the alleged conduct. (Firtash MTD

[24] at 34.) India very well may have a significant interest in the alleged criminal activity in this

case. But that interest does not require the conclusion that the United States must stand aside

and decline to prosecute conduct that reaches into and is intended to affect the United States.

The cases on which Defendants depend do not convince the court otherwise.

       In United States v. Lloyds TSB Bank PLC, 639 F. Supp. 2d 314 (S.D.N.Y. 2009), the U.S.

government brought a civil action against Lloyds Bank, seeking a civil penalty for Lloyds’ alleged

violation of the Money Laundering Control Act (“MCLA”). Lloyds was “organized and existing

under the laws of the United Kingdom of Great Britain and Northern Ireland” and maintained a

branch in Geneva, Switzerland. Id. at 315. The bank had allegedly “made it possible, and in

many instances easy, for” an alleged money launderer named Lycourgos Kyprianou “to launder

the proceeds of his criminal and fraudulent conduct through Lloyds' accounts.” Id. at 315.

Kyprianou also “maintained or controlled accounts at the Bank's Geneva branch.” Id. The district

court held that it lacked extraterritorial jurisdiction over the bank under the MCLA because the

government’s civil complaint failed to allege facts necessary to tie the defendant bank to the

underlying conspiracy, which was the only hook for subject matter jurisdiction. Id. at 319, 323–

24 (“[T]his Court lacks subject matter jurisdiction over Lloyds TSB, which is not named as a

participant in the underlying fraud conspiracy in the United States, and whose conduct consisted

exclusively of transfers between its branch in Geneva, Switzerland and other European banks.”).

Unlike Lloyds, the government here has alleged facts that tie Firtash and Knopp to the activity of

a criminal enterprise with substantial activity in the United States.

       Briefly ruling in the alternative, the Lloyds court also noted Restatement “§ 403(3)(g)”

(presumably an erroneous reference to § 403(2)(g)). See Lloyds, 639 F. Supp. 2d at 325 (noting

“that one of the Restatement factors is ‘the extent to which another state may have an interest in

regulating the activity’”).   Citing that provision, the court determined that, in any case,

                                                 37
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 38 of 39 PageID #:1034



“Switzerland's interest in regulating the conduct of banks within its borders, particularly where the

bank is a leading financial services provider in the country, is great,” and, therefore, that an

exercise of jurisdiction by the court would be unreasonable. Id. (noting, in footnote 6, the foreign

relations implications of such a prosecution) (citing LaSala v. TSB Bank, PLC, 514 F. Supp. 2d

447, 465 (S.D.N.Y. 2007) (conducting a “last place” analysis to determine a choice of law issue

in a civil case)). This court disagrees that the indictment of Firtash and Knopp would be similarly

unreasonable, given that the alleged criminal enterprise’s activity took place, in substantial part,

in the United States and was intended to have a substantial effect in the United States.24

       Finally, Defendants cite United States v. Javino, 960 F.2d 1137 (2d Cir. 1992) in support

of their reasonability argument. There, an indictment charged the defendant with provisions of

the National Firearms Act (NFA) criminalizing the “receipt and possession of a destructive device

‘made’ in violation of the Act.” Id. at 1142 (citing 26 U.S.C. §§ 5822, 5861(c)). Defendant Javino

was charged with possession of a bomb; following his conviction, he contended that the

government failed to prove the bomb was made in the United States. Javino, 960 F.2d at 1141.

The court therefore analyzed the extraterritorial application of the NFA provisions in question,

including a Restatement § 403 analysis. Without going into further detail, the Second Circuit

explained that “in light of the substantial interests that other countries have in regulating the

manufacture of firearms within their own borders, and the attenuated impact that a foreign-made

firearm is likely to have within this country—unless the firearm is imported into the United States—

application of § 5822 to all foreign manufacturers would likely be ruled unreasonable.” Javino,

960 F.2d at 1143. The facts of that case—analyzing the extraterritorial application of an NFA

statute—bear little relation to the reasonability analysis here—where the court has already found




       24     Defendants also cite Europe & Overseas Commodity Traders, SA v. Banque
Paribas London, 147 F.3d 118, 131 (2d Cir. 1988) without citing or explaining its abrogation by
Morrison v. National Australia Bank Ltd., 561 U.S. 247 (2010).

                                                 38
  Case: 1:13-cr-00515 Document #: 81 Filed: 06/21/19 Page 39 of 39 PageID #:1035



that the underlying statutes apply extraterritorially, and where conspiratorial activity within the

United States squarely places the defendants within the jurisdiction of this court.

        Ultimately, the prosecution of Defendants Knopp and Firtash in the United States is not

unreasonable under any combination of § 403(2) factors and does not violate any of their rights

to due process granted by the United States Constitution.

                                          CONCLUSION

       For the reasons stated herein, Defendants' motions to dismiss [24, 30] are denied.

                                              ENTER:




Dated: June 21, 2019                          _________________________________________
                                              REBECCA R. PALLMEYER
                                              United States District Judge




                                                39
